            Case 1:16-cr-10251-DJC Document 158 Filed 11/02/18 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                           OF MASSACHUSETTS

                                      CRIMINAL No. 16-10251
                                      UNITED STATES OF AMERICA

                                                          v.

                                      ANGEL MORALES et al.

      MOTION FOR BY DEFENDANT FONSECA-RIVERA TO FILE HIS SENTENCING
                        MEMORANDUM UNDER SEAL.

         Roberto Fonseca-Rivera moves this Honorable Court to file his sentencing memorandum

under seal. The sentencing memorandum describes personal details of the health and welfare of

himself and his family which do not require public disclosure.

Respectfully Submitted,
By His Attorney,

___/s/ Lenore Glaser_________________                                                  November 2, 2018
Lenore Glaser, Esq. B.B.O. # 194220
45 Bromfield St., Suite 500
Boston, MA. 02108
617 753-9988


                                                Certificate of Service

                                      I. Lenore Glaser, hereby certify that this document filed through the ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non registered participants on: August.



                                                /s/ Lenore Glaser
